Citation Nr: 1811050	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to July 1967.  Unfortunately, the Veteran died in December 1999.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Pension and Management Center in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  The Veteran died in December 1999.

2.  No claims for VA benefits were pending and unadjudicated at the time of the Veteran's death in December 1999.


CONCLUSION OF LAW

Entitlement to an award of accrued benefits is not warranted.  38 U.S.C. §§ 1110, 5107, 5121 (2012); 38 C.F.R. § 3.1000 (2017); Sabonis v. Brown, 6 Vet. App. 426 (1994).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 


Procedural History

The Board finds that a brief procedural history is needed to clarify the merits of this case.  An April 1998 rating decision granted entitlement to a permanent and total nonservice connected disability evaluation to the Veteran for pension purposes. 
At the time of his death in December 1999, he was service-connected for acne vulgaris with an assigned non-compensable rating.  He had no pending claim for increase for his service-connected acne vulgaris and/or service connection claims for any other disabilities.  

In December 1999, following the Veteran's death, the appellant submitted an application for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  

Later in December 1999, the RO in Chicago, Illinois, notified the appellant that her DIC claim was denied because the Veteran did not meet the necessary conditions, 


namely, he did not die while in-service, die as a result of a service-connected condition, or was totally disabled due to service-connected condition, but died from 

other causes.  The notification also denied death pension, because the appellant's income at the time was excessive for VA purposes.  Lastly, the appellant's claim for accrued benefits was also denied, because accrued benefits is any money VA owed the Veteran at the time of his death, but VA found that it owed the Veteran no money at this time. 

Throughout the years, the appellant continued to submit various financial documents and other evidence pursuing entitlement for service connection for the cause of the Veteran's death.  This issue was denied numerous times by the RO until April 2014, when service connection for the cause of the Veteran's death was granted based on evidence of coronary artery disease presumptively associated with exposure to herbicide agents. 

The appellant claims that, at the time of the Veteran's death, he was owed $90,000 in pension that was generated before the death of the Veteran. 

According to a November 2016 informal hearing presentation, the appellant's representative made no substantive argument on the issue on appeal, but phrased the issue as "increased rating for disfigurement of the head/accrued benefits."


Accrued benefits - Applicable Laws and Regulations

Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person.  See 38 C.F.R. § 3.1000(a) (2017).  Application for accrued benefits must be filed within 1 year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child, or parent is deemed to include claim for any 
accrued benefits.  38 C.F.R. § 3.1000(c).  In order to establish entitlement to accrued benefits, the VA claimant who died must have had a claim pending at the time of death or be entitled to benefits under an existing disability evaluation or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Analysis

Initially, upon review of the evidence of record, the Board finds that there were no pending claims for VA benefits or any indication in the record of a desire to file a claim for such benefits at the time of the Veteran's death.  Accordingly, there is no basis for a favorable disposition of the appeal. 

With regards to the representative's characterization of the issue as "increased rating for disfigurement of the head," the Board finds that the evidence of record does not reflect that the Veteran filed a claim for increase for his service-connected acne vulgaris prior to his death in December 1999.  Accordingly, such claim was not pending at the time of his death. 

Consequently, the appellant's claim fails because of absence of legal merit or lack of entitlement under the law.  Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, to the extent that the appellant in her claim refers to death pension benefits and whether her income is excessive for VA purposes, in the present case, as noted above, service connection for the cause of the Veteran's death was granted.  

As that award is a greater award than death pension benefits, any question as to whether the appellant's income is excessive for the continuation of death pension 
benefits is considered moot.  38 C.F.R. § 3.151(a) (2017) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).  

ORDER

Entitlement to accrued benefits is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


